Case 6:21-cv-00051-ADA Document 14-9 Filed 03/31/21 Page 1 of 2




      Exhibit G
Franchise Search Results                                                                                               about:blank
                           Case 6:21-cv-00051-ADA Document 14-9 Filed 03/31/21 Page 2 of 2


                                                              



                                          Franchise Tax Account Status
                                                   As of : 03/15/2021 15:44:31



             This page is valid for most business transactions but is not suﬃcient for filings with the Secretary of
                                                             State



                                                   BCS SOFTWARE LLC
                            Texas Taxpayer Number 32067321839
                                    Mailing Address 7808 ORISHA DR AUSTIN, TX 78739-1497

                   Right to Transact Business in
                                                  ACTIVE
                                           Texas
                                 State of Formation TX
                   Eﬀective SOS Registration Date 05/29/2018
                             Texas SOS File Number 0803029263
                            Registered Agent Name THE MORT LAW FIRM, PLLC
                                                        106 EAST SIXTH STREET, SUITE 900 AUSTIN, TX
                 Registered Oﬃce Street Address
                                                        78701




1 of 1                                                                                                           3/15/21, 1:45 PM
